         Case: 1:20-cv-01445-JJH Doc #: 5 Filed: 11/16/20 1 of 4. PageID #: 5




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



        Jeffrey Baisden,                                        Case No. 1:20-cv-01445

                        Petitioner

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

        Annette Chamber-Smith,

                        Respondent




                                     BACKGROUND AND HISTORY


        Pro se Petitioner Jeffrey Baisden filed the above-captioned Petition for a Writ of Habeas

Corpus under 28 U.S.C. § 2241. Petitioner is a state prisoner incarcerated in the Richland

Correctional Institution, serving a two-and-a-half-year sentence from Morrow County, Ohio,

imposed in 2018 for assault and obstructing official business. In his Petition, he contends that all

prisons are inherently unable to protect inmates from the Covid-19 global pandemic creating

conditions of confinement that subject them all to cruel and unusual punishment. He suggests that

the only way adequate way to address the problem is to reduce the prison population. He indicates

he has served the majority of his sentence, and seeks immediate release from prison, imposition of

no more than one year supervised release time, an Order prohibiting his return to prison for reasons

other than a new conviction, financial and resource support to reenter the community, and

monitoring of the prison system to ensure that he does not contract the virus prior to his release.

For the reasons set forth below, the Petition is denied, and this action is dismissed.
         Case: 1:20-cv-01445-JJH Doc #: 5 Filed: 11/16/20 2 of 4. PageID #: 6


        Petitioner contends Ohio prisons cannot adequately protect inmates from contracting

Covid-19. He cites to the number of cases the Ohio Department of Rehabilitation and Correction

(“ODRC”) reported in Ohio prisons in April 2020. The current statistics available on the ODRC

website, as of an update dated November 10, 2020, indicate that to date 1,732 Ohio prison staff

members tested positive for Covid-19.1 Five of them died of Covid-related conditions, but 1,478

have recovered. There are currently 199 inmates in the Ohio prison system who test positive for

Covid-19, and 2,590 inmates are currently housed in quarantine conditions, with 259 housed in

isolation.2 To date, 104confirmed Covid- 19 related inmate deaths were reported with another 7

inmate deaths listed as probable Covid-19 related illnesses.


        These deaths of both staff and inmates were attributed at a number of ODRC institutions.

At Richland Correctional Institution (RICI), where Petitioner is incarcerated, 106 staff members

who have tested positive, with 95 recovered. There are no staff deaths reported at RICI.


        Of the inmate population at RICI, 33 inmates are currently in quarantine, with one in

isolation, and 105 recovered. One inmate is currently reported Covid-19 positive, and historically

there are two confirmed deaths and five probable Covid-19 related deaths. Petitioner cites to the

overall conditions in Ohio prisons, particularly those institutions hardest hit by the virus, and

contends prisons cannot be made safe to protect inmates from contracting the virus. He indicates

most of the prisons do not have actual cells, but offer more open floorplan housing such as cubicles,

making true social distancing difficult. He alleges there are not sufficient masks or gloves for

inmates. He states that prisons are overcrowded, and the only way to effectively control the spread

of the virus is to reduce the prison population. He states he has served all but six months of his


1
         See https://www.drc.ohio.gov/Organization/Research/Reports/COVID-19-Information
2
         The ODRC clarifies that inmates are quarantined if they have been exposed or who were
potentially exposed to the virus. Inmates are placed into isolation if they test positive or become
sick with Covid-19 symptoms. Quarantine separates inmates from the general population and
restricts their movement.
                                                    2
         Case: 1:20-cv-01445-JJH Doc #: 5 Filed: 11/16/20 3 of 4. PageID #: 7


sentence and suggests he is a good candidate for early release. Petitioner asks me to order his release

from prison and order a modification of his post release control to limit its duration and the

conditions under which he could be reincarcerated. He also sees an order for financial support

upon his release and monitoring of prison conditions until he is released.


                                         STANDARD OF REVIEW


        First, Petitioner filed this action under 28 U.S.C. § 2241 which provides for general habeas

relief. Petitioner is also a state prisoner. State prisoners have a habeas remedy available under 28

U.S.C. § 2254. It is a well-established rule of statutory construction that when two statutes cover the

same situation, the more specific statute takes precedence over the more general one. See Edmond v.

United States, 520 U.S. 651, 657, 117 S.Ct. 1573, 137 L.Ed.2d 917 (1997). The Sixth Circuit clarified

that “all petitions filed on behalf of persons in custody pursuant to State court judgments are filed

under section 2254” and are subject to the various restrictions imposed by the Antiterrorism and

Effective Death Penalty Act (AEDPA) for obtaining habeas relief from a state conviction.

Rittenberry v. Morgan, 468 F.3d 331, 337 (6th Cir. 2006); Greene v. Tennessee Dep’t of Corr., 265 F.3d 369,

371 (6th Cir. 2001). Therefore, regardless of the statutory label Petitioner placed on the habeas

petition, habeas petitions of state prisoners are governed by 28 U.S.C. § 2254 and are subject to all

of its requirements. Rittenberry, 468 F.3d 331, 337-38.


        Under 28 U.S.C. § 2254(b)(1)(A), an application for a writ of habeas corpus by a state

prisoner may not be granted unless it appears that the Petitioner has exhausted all “remedies

available in the courts of the State.” Hanna v. Conley, 49 F.3d 1193, 1196 (6th Cir. 1995). Exhaustion

requires a Petitioner to “fairly present” federal claims so that state courts have a “fair opportunity”

to apply controlling legal principles to the facts bearing upon a petitioner’s constitutional claim.

O’Sullivan v. Boerckel, 526 U.S. 838, 844-48 (1999); see also Picard v. Connor, 404 U.S. 270, 275-77

(1971); Duncan v. Henry, 513 U.S. 364, 365 (1995). To fulfill the exhaustion requirement, a Petitioner
                                                     3
         Case: 1:20-cv-01445-JJH Doc #: 5 Filed: 11/16/20 4 of 4. PageID #: 8


must have fairly presented his federal claims to all levels of the state appellate system, including the

state’s highest court. O’Sullivan, 526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009).

The district court can and must raise the exhaustion issue sua sponte when it clearly appears that

habeas claims have not been presented to the state courts. See Prather v. Rees, 822 F.2d 1418, 1422

(6th Cir. 1987); Allen v. Perini, 424 F.2d 134, 138-39 (6th Cir. 1970).


                                              DISCUSSION

        Here, Petitioner does not demonstrate that he exhausted his state court remedies. Early

release is a remedy available through the sentencing court. Petitioner gives no indication that he has

raised this issue with the state court to allow them the opportunity to address his concerns.

Moreover, the state courts and the Ohio Department of Rehabilitation and Correction are in the

best position to determine how to best address the protection of prisoners during the pandemic and

which prisoners, if any, can or should be released to control the spread of the Covid-19. Because

Petitioner did not exhaust his state court remedies, this Petition must be dismissed as premature.

                                             CONCLUSION

        Accordingly, the Petition is dismissed without prejudice pursuant to pursuant to Rule 4 of

the Rules Governing Section 2254 Cases. Further, I CERTIFY pursuant to 28 U.S.C. §1915(a)(3)

that an appeal from this decision could not be taken in good faith, and there is no basis upon which

to issue a certificate of appealability. 28 U.S.C. § 2253; Fed.R.App.P. 22(b).


        So Ordered.


                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                    4
